

AMENDED AND RESTATED GUARANTY
 
February 13, 2006
 
WHEREAS Brent W. Swanick has given a guarantee dated September 30, 2004 in
favour of Laurus Master Fund, Ltd. a Cayman Islands Company (“Laurus”) (the
“2004 Swanick Guarantee”);
 
WHEREAS Cancable Inc., an Ontario corporation (“Cancable Canada”) Cancable
Holding Corp., a Delaware corporation (“Cancable Holding”) and Laurus have
entered into a Securities Purchase Agreement dated December 31, 2005 (as
amended, modified or supplemented from time to time, the “2005 Securities
Purchase Agreement”) providing for the execution of the Related Agreements (as
defined therein)(the “2005 Related Agreements”);
 
WHEREAS Iview Digital Video Solutions Inc., a federal Canadian corporation,
(“Iview”), Creative Vistas, Inc. (the “Parent”) and Iview Holding Corp., a
Delaware corporation (“Iview Holding”) have entered into a Securities Purchase
Agreement dated February 13, 2006 (as amended, modified or supplemented from
time to time, the “2006 Securities Purchase Agreement”) providing for the
execution of the Related Agreements (as defined therein)( the “2006 Related
Agreements”);
 
WHEREAS it is a condition of the 2006 Securities Purchase Agreement that the
2004 Swanick Guaranty is amended and restated to among other things include the
obligations pursuant to the 2005 Related Agreements and the 2006 Related
Agreements;
 
NOW THEREFORE FOR VALUE RECEIVED, and in consideration of note purchases from,
loans made or to be made or credit otherwise extended or to be extended by
Laurus to or for the account of Cancable Canada, Iview and the Parent (
collectively the “Debtors”), from time to time and at any time and for other
good and valuable consideration and to induce Laurus, in its discretion, to
purchase such notes, make such loans or extensions of credit and to make or
grant such renewals, extensions, releases of collateral or relinquishments of
legal rights as Laurus may deem advisable, the undersigned (the “Guarantor” or
“the undersigned”) irrevocably and unconditionally guarantees to Laurus, its
successors, endorsees and assigns the prompt payment when due (whether by
acceleration or otherwise) of all present and future obligations and liabilities
of any and all kinds of the Debtors to Laurus and of all instruments of any
nature evidencing or relating to any such obligations and liabilities upon which
any of the Debtors is or may become liable to Laurus, whether incurred by the
Debtors as makers, endorsers, drawers, acceptors, guarantors, accommodation
parties or otherwise, and whether due or to become due, secured or unsecured,
absolute or contingent, joint or several, and however or whenever acquired by
Laurus, whether arising under, out of, or in connection with (i) the 2005
Securities Purchase Agreement, (ii) each 2005 Related Agreement, (the 2005
Securities Purchase Agreement and the 2005 Related Agreements, as each may be
amended, modified, restated or supplemented from time to time, are collectively
referred to herein as the “2005 Documents”), (iii) the 2006 Securities Purchase
Agreement, (iv) each 2006 Related Agreement (the 2006 Securities Purchase
Agreement and the Related Agreements, as each may be amended, modified, restated
or supplemented from time to time are collectively referred to herein as the
“2006 Documents”) or any documents, instruments or agreements relating to or
executed in connection with the 2005 Documents, 2006 Documents or any documents,
instruments or agreements referred to therein or otherwise, or any other
indebtedness, obligations or liabilities of any of the Debtors to Laurus,
whether now existing or hereafter arising, direct or indirect, liquidated or
unliquidated, absolute or contingent, due or not due and whether under, pursuant
to or evidenced by a note, agreement, guaranty, instrument or otherwise (all of
which are herein collectively referred to as the “Obligations”), and
irrespective of the genuineness, validity, regularity or enforceability of such
Obligations, or of any instrument evidencing any of the Obligations or of any
collateral therefor or of the existence or extent of such collateral, and
irrespective of the allowability, allowance or disallowance of any or all of the
Obligations in any case commenced by or against any of the Debtors under Title
11, United States Code, the Bankruptcy and Insolvency Act (Canada) (the “BIA”)
and the Companies’ Creditors Arrangement Act (the “CCAA”) including, without
limitation, obligations or indebtedness of any or all of the Debtors for
post-petition interest, fees, costs and charges that would have accrued or been
added to the Obligations but for the commencement of such case. For greater
certainty, the Indebtedness (as defined in the Debenture dated as of December
31, 2005 granted by A.C. Technical Systems Ltd. in favor of Laurus registered as
instrument No. DR463328) shall include the Obligations hereunder. Terms not
otherwise defined herein shall have the meaning assigned such terms in the 2006
Securities Purchase Agreement. In furtherance of the foregoing, the undersigned
hereby agree as follows:
 

--------------------------------------------------------------------------------


 

1.  
No Impairment. Laurus may at any time and from time to time, either before or
after the maturity thereof, without notice to or further consent of the
undersigned, extend the time of payment of, exchange or surrender any collateral
for, renew or extend any of the Obligations or increase or decrease the interest
rate thereon, or any other agreement with any of the Debtors or with any other
party to or person liable on any of the Obligations, or interested therein, for
the extension, renewal, payment, compromise, discharge or release thereof, in
whole or in part, or for any modification of the terms thereof or of any
agreement between Laurus and any of the Debtors or any such other party or
person, or make any election of rights Laurus may deem desirable under the
United States Bankruptcy Code, as amended, the BIA, the CCAA, or any other
federal, provincial or state bankruptcy, reorganization, moratorium or
insolvency law relating to or affecting the enforcement of creditors’ rights
generally (any of the foregoing, an “Insolvency Law”) without in any way
impairing or affecting this Amended and Restated Guaranty. This instrument shall
be effective regardless of the subsequent incorporation, merger, amalgamation or
consolidation of the Debtors or Guarantor, or any change in the composition,
nature, personnel or location of the Debtors or Guarantor and shall extend to
any successor entity to the Debtors or Guarantor, including a debtor in
possession or the like under any Insolvency Law.

 

2.  
Guaranty Absolute. The undersigned guarantees that the Obligations will be paid
strictly in accordance with the terms of the 2005 Documents and 2006 Documents
and/or any other document, instrument or agreement creating or evidencing the
Obligations, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Debtors with respect thereto. Guarantor hereby knowingly accept the full range
of risk encompassed within a contract of “continuing guaranty” which risk
includes the possibility that the Debtors will contract additional indebtedness
for which Guarantor may be liable hereunder after the Debtors’ financial
condition or ability to pay their lawful debts when they fall due has
deteriorated, whether or not the Debtors have properly authorized incurring such
additional indebtedness. The undersigned acknowledges that (i) no oral
representations, including any representations to extend credit or provide other
financial accommodations to the Debtors, have been made by Laurus to induce the
undersigned to enter into this Amended and Restated Guaranty and (ii) any
extension of credit to the Debtors shall be governed solely by the provisions of
the 2005 Documents and 2006 Documents. The liability of the undersigned under
this Amended and Restated Guaranty shall be absolute and unconditional, in
accordance with its terms, and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including,
without limitation: (a) any waiver, indulgence, renewal, extension, amendment or
modification of or addition, consent or supplement to or deletion from or any
other action or inaction under or in respect of the 2005 Documents and 2006
Documents or any other instruments or agreements relating to the Obligations or
any assignment or transfer of any thereof, (b) any lack of validity or
enforceability of any 2005 Document and/or 2006 Document or other documents,
instruments or agreements relating to the Obligations or any assignment or
transfer of any thereof, (c) any furnishing of any additional security to Laurus
or its assignees or any acceptance thereof or any release of any security by
Laurus or its assignees, (d) any limitation on any party’s liability or
obligation under the 2005 Documents and/or 2006 Documents or any other
documents, instruments or agreements relating to the Obligations or any
assignment or transfer of any thereof or any invalidity or unenforceability, in
whole or in part, of any such document, instrument or agreement or any term
thereof, (e) any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to the
Debtors, or any action taken with respect to this Amended and Restated Guaranty
by any trustee, receiver, interim receiver, or receiver and manager, or by any
court, in any such proceeding, whether or not the undersigned shall have notice
or knowledge of any of the foregoing, (f) any exchange, release or nonperfection
of any collateral, or any release, or amendment or waiver of or consent to
departure from any guaranty or security, for all or any of the Obligations or
(g) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, the undersigned. Any amounts due from the undersigned to
Laurus shall bear interest until such amounts are paid in full at the highest
rate then applicable to the Obligations. Obligations include post-petition
interest whether or not allowed or allowable.

 
2

--------------------------------------------------------------------------------


 

3.  
Limited Recourse

 
Notwithstanding any other provision hereof, the liability of the undersigned
hereunder and the recourse of Laurus for payment and performance of this
guaranty and the Obligations shall be limited to the Collateral, as defined in
the Share Pledge Agreement dated September 30, 2004 among the undersigned, A.C.
Technical Systems Ltd. and A.C. Technical Acquisition Corp. (now Creative Vistas
Acquisition Corp.) in favour of Laurus, and the Share Pledge Agreement dated
December 31, 2005 among the Parent, Creative Vistas Acquisition Corp., Cancable
Canada and Cancable Holding in favour of Laurus, and any proceeds arising in
respect of any transfer of the Collateral, and Laurus shall not have, under any
circumstances, have any right hereunder to any other assets of the undersigned.
 

4.  
Payment.

 
3

--------------------------------------------------------------------------------


 

 
(a)
Payment shall be made to Laurus at the office of Laurus from time to time on
demand as Obligations hereunder become due. The undersigned shall make all
payments to Laurus on the Obligations without setoff, counterclaim, restrictions
or conditions of any kind and free and clear of, and without deduction or
withholdings for or on account of, (i) any present or future duties, taxes,
levies, imposts, fees, deductions, assessments, withholdings or other charges of
any nature whatsoever or interest, penalties or other amounts in respect thereof
imposed or levied by or on behalf of the Canadian Government or of any province
or territory thereof or any authority or agency therein or thereof having power
to tax (collectively, “Taxes”); or (ii) any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Amended and
Restated Guaranty or any of the other Documents (collectively, “Other Taxes”)
unless such deduction or withholding is required by law or the administrative
practice of any taxation authority.

 

 
(b)
If the undersigned shall be required by law to deduct or withhold in respect of
any Taxes or Other Taxes from or in respect of any sum payable hereunder to
Laurus, then:

 

(i)     
the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) Laurus receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made;

 
(ii)
the undersigned shall make such deductions and withholdings;

 
(iii)
the undersigned shall pay the full amount deducted or withheld to the relevant
taxing authority or other authority in accordance with applicable law; and

 
(iv)
to the extent not paid to Laurus pursuant to clause (i) above, the undersigned
shall also pay to Laurus, at the time interest is paid, all additional amounts
which Laurus specifies as necessary to preserve the after-tax yield Laurus would
have received if such Taxes or Other Taxes had not been imposed.


 

(c)  
Within thirty (30) days after the date of any payment by the undersigned of
Taxes or Other Taxes, upon Laurus’ request, the undersigned shall furnish to
Laurus the original or a certified copy of a receipt evidencing payment thereof,
or other evidence of payment reasonably satisfactory to Laurus.

 

(d)  
The undersigned will indemnify Laurus for the full amount of Taxes and Other
Taxes paid by Laurus. If Laurus receives a refund in respect of any Taxes or
Other Taxes for which Laurus has received payment from the undersigned
hereunder, so long as no Event of Default, or act, condition or event which with
notice or passage of time or both would constitute an Event of Default, shall
exist or have occurred and be continuing, Laurus shall hold for the account of
the undersigned, the amount of such refund plus any interest received (but only
to the extent of indemnity payments made, or additional amounts paid, by the
undersigned under this Section with respect to the Taxes or Other Taxes giving
rise to such refund). If Taxes or Other Taxes were not correctly or legally
asserted, Laurus shall, upon request of the undersigned, and at its expense,
provide such documents to the undersigned in form and substance satisfactory to
Laurus, as the undersigned may reasonably request, to enable the undersigned to
contest such Taxes or Other Taxes pursuant to appropriate proceedings then
available to the undersigned (so long as providing such documents shall not, in
good faith determination of Laurus, have a reasonable likelihood of resulting in
any liability of Laurus). The obligations of the undersigned under this Section
shall survive the termination or revocation of this Amended and Restated
Guaranty and the 2005 Documents and the 2006 Documents and the payment of all
amounts payable under this Amended and Restated Guaranty and the 2005 Documents
and the 2006 Documents.

 
4

--------------------------------------------------------------------------------


 

5.  
Limitation on Obligations. It is the intention of the undersigned that the
maximum amount of the Obligations of the undersigned hereunder shall be equal
to, but not in excess of, the highest rate permitted by applicable law then
applicable to the Obligations. To that end, with respect to the determination of
the “highest rate permitted by applicable law then applicable to the
Obligations”, but only to the extent such Obligations would otherwise be
avoidable, the Obligations of the undersigned hereunder shall be limited to the
highest rate that the undersigned is permitted to pay in respect of the
Obligations under any applicable Insolvency Law. Any such limitation shall be
apportioned amongst the Obligations owed to Laurus pro rata. This Section 5 is
intended solely to preserve the rights of Laurus hereunder to the maximum extent
permitted by applicable law, and neither the undersigned nor any person shall
have any rights under this Section 5 that it would not otherwise have under any
applicable law.

 

6.  
Waivers.

 
(a)  This Amended and Restated Guaranty is a guaranty of payment and not of
collection. Laurus shall be under no obligation to institute suit, exercise
rights or remedies or take any other action against the Debtors or any other
person liable with respect to any of the Obligations or resort to any collateral
security held by it to secure any of the Obligations as a condition precedent to
the undersigned being obligated to perform as agreed herein and the undersigned
hereby waives any and all rights which it may have by statute or otherwise which
would require Laurus to do any of the foregoing. The undersigned further
consents and agrees that Laurus shall be under no obligation to marshal any
assets in favor of Guarantor, or against or in payment of any or all of the
Obligations. The undersigned hereby waives all suretyship defenses and any
rights to interpose any defense, counterclaim or offset of any nature and
description which the undersigned may have or which may exist between and among
Laurus, any of the Debtors and/or the undersigned with respect to the
undersigned’s obligations under this Amended and Restated Guaranty, or which the
Debtors may assert on the underlying debt, including but not limited to failure
of consideration, breach of warranty, fraud, payment (other than cash payment in
full of the Obligations), statute of frauds, bankruptcy, infancy, statute of
limitations, accord and satisfaction, and usury.
 
5

--------------------------------------------------------------------------------


 
(b)  The undersigned further waives (i) notice of the acceptance of this Amended
and Restated Guaranty, of the making of any such loans or extensions of credit,
and of all notices and demands of any kind to which the undersigned may be
entitled, including, without limitation, notice of adverse change in any of the
Debtors’ financial condition or of any other fact which might materially
increase the risk of the undersigned and (ii) presentment to or demand of
payment from anyone whomsoever liable upon any of the Obligations, protest,
notices of presentment, non-payment or protest and notice of any sale of
collateral security or any default of any sort.
 
(c)  Notwithstanding any payment or payments made by the undersigned hereunder,
or any setoff or application of funds of the undersigned by Laurus, the
undersigned shall not be entitled to be subrogated to any of the rights of
Laurus against any of the Debtors or against any collateral or guarantee or
right of offset held by Laurus for the payment of the Obligations, nor shall the
undersigned seek or be entitled to seek any contribution, indemnification or
reimbursement from the Debtors in respect of payments made by the undersigned
hereunder, until all amounts owing to Laurus by the Debtors on account of the
Obligations are paid in full and Laurus’ obligation to extend credit pursuant to
the 2005 Documents and 2006 Documents have been terminated. If, notwithstanding
the foregoing, any amount shall be paid to the undersigned on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full and Laurus’ obligation to extend credit pursuant to the 2005
Documents and 2006 Documents shall not have been terminated, such amount shall
be held by the undersigned in trust for Laurus, segregated from other funds of
the undersigned, and shall forthwith upon, and in any event within two (2)
business days of, receipt by the undersigned, be turned over to Laurus in the
exact form received by the undersigned (duly endorsed by the undersigned to
Laurus, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as Laurus may determine, subject to the provisions of
the 2005 Documents and 2006 Documents. Any and all present and future debts and
obligations of the Debtors to the undersigned are hereby waived and postponed in
favor of, and subordinated to the full payment and performance of, all present
and future debts and Obligations of the Debtors to Laurus.
 

7.  
Security. All sums at any time to the credit of the undersigned and any property
of the undersigned in Laurus’ possession or in the possession of any bank,
financial institution or other entity that directly or indirectly, through one
or more intermediaries, controls or is controlled by, or is under common control
with, Laurus (each such entity, an “Affiliate”) shall be deemed held by Laurus
or such Affiliate, as the case may be, as security for any and all of the
undersigned’s obligations to Laurus and to any Affiliate of Laurus, no matter
how or when arising and whether under this or any other instrument, agreement or
otherwise.

 

8.  
Representations and Warranties. The undersigned hereby represents and warrants
(all of which representations and warranties shall survive until all Obligations
are indefeasibly satisfied in full and the 2005 Documents and 2006 Documents
have been irrevocably terminated), that:

 
6

--------------------------------------------------------------------------------


 
(a)  Legal, Valid and Binding Character. This Amended and Restated Guaranty
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting the enforcement of creditor’s rights and general
principles of equity that restrict the availability of equitable or legal
remedies. 
 
(b)  Violations. The execution, delivery and performance of this Amended and
Restated Guaranty will not violate any requirement of law applicable to it or
any contract, agreement or instrument to it is a party or by which it or any of
its property is bound or result in the creation or imposition of any mortgage,
lien or other encumbrance other than to Laurus on any of its property or assets
pursuant to the provisions of any of the foregoing, which, in any of the
foregoing cases, could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.
 
(c)  Consents or Approvals. No consent of any other person or entity (including,
without limitation, any creditor of the undersigned) and no consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amended and Restated Guaranty by it, except to the extent
that the failure to obtain any of the foregoing could not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.
 
(d)  Litigation. No litigation, arbitration, investigation or administrative
proceeding of or before any court, arbitrator or governmental authority, bureau
or agency is currently pending or, to the best of its knowledge, threatened
(i) with respect to this Amended and Restated Guaranty or any of the
transactions contemplated by this Amended and Restated Guaranty or (ii) against
or affecting it, or any of its property or assets, which, in each of the
foregoing cases, if adversely determined, could reasonably be expected to have a
Material Adverse Effect.
 
(e)  Financial Benefit. It has derived or expects to derive a financial or other
advantage from each and every loan, advance or extension of credit made under
the 2005 Documents and 2006 Documents or other Obligation incurred by the
Debtors to Laurus.
 

9.  
Acceleration.

 
(a)  If any breach of any covenant or condition or other event of default shall
occur and be continuing under any agreement made by the Debtors or the
undersigned to Laurus, or the Debtors or the undersigned should at any time
become insolvent, or make a general assignment, or if a proceeding in or under
any Insolvency Law shall be filed or commenced by, or in respect of, any of the
undersigned, or if a notice of any lien, levy, or assessment is filed of record
with respect to any assets of the undersigned by the United States of America or
Canada, or any respective department, agency, or instrumentality of either
country, or if any taxes or debts owing at any time or times hereafter to any
one of them becomes a lien or encumbrance upon any assets of the undersigned in
Laurus’ possession, or otherwise, any and all Obligations shall for purposes
hereof, at Laurus’ option, be deemed due and payable without notice
notwithstanding that any such Obligation is not then due and payable by the
Debtors.
 
7

--------------------------------------------------------------------------------


 
(b)  The undersigned will promptly notify Laurus of any default by such
undersigned in its respective performance or observance of any term or condition
of any agreement to which the undersigned is a party if the effect of such
default is to cause, or permit the holder of any obligation under such agreement
to cause, such obligation to become due prior to its stated maturity and, if
such an event occurs, Laurus shall have the right to accelerate such
undersigned’s obligations hereunder.
 

10.  
Payments from Guarantor. Laurus, in its sole and absolute discretion, with or
without notice to the undersigned, may apply on account of the Obligations any
payment from the undersigned or any other Guarantor, or amounts realized from
any security for the Obligations, or may deposit any and all such amounts
realized in a non-interest bearing cash collateral deposit account to be
maintained as security for the Obligations.

 

11.  
Tax Gross Up. Any and all payments by the Guarantor hereunder, and any amounts
on account of interest or deemed interest, shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding taxes imposed on net income or franchise taxes of Laurus by the
jurisdiction in which such person is organized or has its principal office (all
such non-excluded taxes, levies, imposts, deductions, charges withholdings and
liabilities, collectively or individually, “Taxes”). If any Guarantor shall be
required to deduct any Taxes from or in respect of any sum payable hereunder to
Laurus, (i) the sum payable shall be increased by the amount (an “additional
amount”) necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 11) Laurus
shall receive an amount equal to the sum it would have received had no such
deductions been made, (ii) such Guarantor shall make such deductions and
(iii) such Guarantor shall pay the full amount deducted to the relevant
governmental authority in accordance with applicable law.

 
In addition, the Guarantor agrees to pay to the relevant governmental authority
in accordance with applicable law any present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies that
arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to, this Amended and Restated
Guaranty (“Other Taxes”). The Guarantor shall deliver to Laurus official
receipts, if any, in respect of any Taxes or Other Taxes payable hereunder
promptly after payment of such Taxes or Other Taxes or other evidence of payment
reasonably acceptable to Laurus.
 
The Guarantor hereby indemnifies and agrees to hold Laurus harmless from and
against Taxes and Other Taxes (including, without limitation, Taxes and Other
Taxes imposed on any amounts payable under this Section 11) paid by such person,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
Such indemnification shall be paid within ten (10) days from the date on which
any such person makes written demand therefore specifying in reasonable detail
the nature and amount of such Taxes or Other Taxes.
 
8

--------------------------------------------------------------------------------


 

12.  
Costs. The undersigned shall pay on demand, all costs, fees and expenses
(including, without limitation, expenses for legal services of every kind)
relating or incidental to the enforcement or protection of the rights of Laurus
hereunder or under any of the Obligations.

 

13.  
No Termination. This is a continuing irrevocable guaranty and shall remain in
full force and effect and be binding upon the undersigned, and the undersigned’s
successors and assigns, until all of the Obligations have been paid in full and
Laurus’ obligation to extend credit pursuant to the 2005 Documents and 2006
Documents has been irrevocably terminated. If any of the present or future
Obligations are guaranteed by persons, partnerships or corporations in addition
to the undersigned, the death, release or discharge in whole or in part or the
bankruptcy, amalgamation, merger, consolidation, incorporation, liquidation or
dissolution of one or more of them shall not discharge or affect the liabilities
of any undersigned under this Amended and Restated Guaranty.

 

14.  
Recapture. Anything in this Amended and Restated Guaranty to the contrary
notwithstanding, if Laurus receives any payment or payments on account of the
liabilities guaranteed hereby, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver, interim receiver or
receiver and manager or any other party under any Insolvency Law, common law or
equitable doctrine, then to the extent of any sum not finally retained by
Laurus, the undersigned’s obligations to Laurus shall be reinstated and this
Amended and Restated Guaranty shall remain in full force and effect (or be
reinstated) until payment shall have been made to Laurus, which payment shall be
due on demand.

 

15.  
Books and Records. The books and records of Laurus showing the account between
Laurus and the Debtors shall be admissible in evidence in any action or
proceeding, shall be binding upon the undersigned for the purpose of
establishing the items therein set forth and shall constitute prima facie proof
thereof.

 

16.  
No Waiver. No failure on the part of Laurus to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by Laurus of any right, remedy
or power hereunder preclude any other or future exercise of any other legal
right, remedy or power. Each and every right, remedy and power hereby granted to
Laurus or allowed it by law or other agreement shall be cumulative and not
exclusive of any other, and may be exercised by Laurus at any time and from time
to time.

 

17.  
Waiver of Jury Trial. THE UNDERSIGNED DOES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED
ON OR WITH RESPECT TO THIS AMENDED AND RESTATED GUARANTY OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR RELATING OR INCIDENTAL HERETO. THE
UNDERSIGNED DOES HEREBY CERTIFY THAT NO REPRESENTATIVE OR AGENT OF LAURUS HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LAURUS WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.

 
9

--------------------------------------------------------------------------------


 

18.  
Governing Law; Jurisdiction; Amendments. THIS INSTRUMENT CANNOT BE CHANGED OR
TERMINATED ORALLY, AND SHALL BE GOVERNED, CONSTRUED AND INTERPRETED AS TO
VALIDITY, ENFORCEMENT AND IN ALL OTHER RESPECTS IN ACCORDANCE WITH THE LAWS OF
THE PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA. THE UNDERSIGNED
EXPRESSLY CONSENTS TO THE JURISDICTION AND VENUE OF THE SUPREME COURT OF THE
STATE OF NEW YORK, COUNTY OF NEW YORK, AND OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK FOR ALL PURPOSES IN CONNECTION HEREWITH.
ANY JUDICIAL PROCEEDING BY THE UNDERSIGNED AGAINST LAURUS INVOLVING, DIRECTLY OR
INDIRECTLY ANY MATTER OR CLAIM IN ANY WAY ARISING OUT OF, RELATED TO OR
CONNECTED HEREWITH SHALL BE BROUGHT ONLY IN THE SUPREME COURT OF THE STATE OF
NEW YORK, COUNTY OF NEW YORK OR THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK. THE UNDERSIGNED FURTHER CONSENTS THAT ANY
SUMMONS, SUBPOENA OR OTHER PROCESS OR PAPERS (INCLUDING, WITHOUT LIMITATION, ANY
NOTICE OR MOTION OR OTHER APPLICATION TO EITHER OF THE AFOREMENTIONED COURTS OR
A JUDGE THEREOF) OR ANY NOTICE IN CONNECTION WITH ANY PROCEEDINGS HEREUNDER, MAY
BE SERVED INSIDE OR OUTSIDE OF THE STATE OF NEW YORK OR THE SOUTHERN DISTRICT OF
NEW YORK BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY
PERSONAL SERVICE PROVIDED A REASONABLE TIME FOR APPEARANCE IS PERMITTED, OR IN
SUCH OTHER MANNER AS MAY BE PERMISSIBLE UNDER THE RULES OF SAID COURTS. THE
UNDERSIGNED WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION
INSTITUTED HEREON AND SHALL NOT ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION
OR VENUE OR BASED UPON FORUM NON CONVENIENS.

 

19.  
Judgment Currency. If, for the purpose of obtaining or enforcing judgment
against any Guarantor in any court in any jurisdiction, it becomes necessary to
convert into any other currency (such other currency being hereinafter in this
section referred to as the “Judgment Currency”) an amount due under this Amended
and Restated Guaranty in any currency (the “Obligation Currency”) other than the
Judgment Currency, the conversion shall be made at the rate of exchange
prevailing on the business day immediately preceding (a) the date of actual
payment of the amount due, in the case of any proceeding in the courts of New
York or in the courts of any other jurisdiction that will give effect to such
conversion being made on such date, or (b) the date on which the foreign court
determines, in the case of any proceeding in the courts of any other
jurisdiction (the applicable date as of which such conversion is made pursuant
to this section being hereinafter in this section referred to as the “Judgment
Conversion Date”).

 
10

--------------------------------------------------------------------------------


 
If, in the case of any proceeding in the court of any jurisdiction referred to
in the preceding paragraph, there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt of the
amount due in immediately available funds, the Guarantor shall pay such
additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from any Guarantor under this section shall be due as a separate debt
and shall not be affected by judgment being obtained for any other amounts due
under or in respect of this Amended and Restated Guaranty.
 

20.  
Severability. To the extent permitted by applicable law, any provision of this
Amended and Restated Guaranty which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

21.  
Amendments, Waivers. No amendment or waiver of any provision of this Amended and
Restated Guaranty nor consent to any departure by the undersigned therefrom
shall in any event be effective unless the same shall be in writing executed by
the undersigned directly affected by such amendment and/or waiver and Laurus.

 

22.  
Notice. All notices, requests and demands to or upon the undersigned, shall be
in writing and shall be deemed to have been duly given or made (a) when
delivered, if by hand, (b) three (3) days after being sent, postage prepaid, if
by registered or certified mail, (c) when confirmed electronically, if by
facsimile, or (d) when delivered, if by a recognized overnight delivery service
in each event, to the numbers and/or address set forth beneath the signature of
the undersigned.

 

23.  
This Amended and Restated Guaranty may be executed in any number of counterparts
which shall, collectively and separately constitute one agreement. Any signature
delivered by a party by facsimile transmission or by sending a scanned copy by
electronic mail shall be deemed an original signature hereto.

 

24.  
Successors. Laurus may, from time to time, without notice to the undersigned,
sell, assign, transfer or otherwise dispose of all or any part of the
Obligations and/or rights under this Amended and Restated Guaranty. Without
limiting the generality of the foregoing, Laurus may assign, or grant
participations to, one or more banks, financial institutions or other entities
all or any part of any of the Obligations. In each such event, Laurus, its
Affiliates and each and every immediate and successive purchaser, assignee,
transferee or holder of all or any part of the Obligations shall have the right
to enforce this Amended and Restated Guaranty, by legal action or otherwise, for
its own benefit as fully as if such purchaser, assignee, transferee or holder
were herein by name specifically given such right. Laurus shall have an
unimpaired right to enforce this Amended and Restated Guaranty for its benefit
with respect to that portion of the Obligations which Laurus has not disposed
of, sold, assigned, or otherwise transferred.

 
11

--------------------------------------------------------------------------------


 

25.  
It is understood and agreed that any person or entity that desires to become a
Guarantor hereunder, or is required to execute a counterpart of this Amended and
Restated Guaranty after the date hereof pursuant to the requirements of any of
the 2005 Documents or 2006 Documents, shall become Guarantor hereunder by
(x) executing a joinder agreement in form and substance satisfactory to Laurus,
(y) delivering supplements to such exhibits and annexes to such 2005 Documents
or 2006 Documents as Laurus shall reasonably request and (z) taking all actions
as specified in this Amended and Restated Guaranty as would have been taken by
such Guarantor had it been an original party to this Amended and Restated
Guaranty, in each case with all documents required above to be delivered to
Laurus and with all documents and actions required above to be taken to the
reasonable satisfaction of Laurus.

 

26.  
Release. Nothing except cash payment in full of the Obligations shall release
the undersigned from liability under this Amended and Restated Guaranty.

 

27.  
Limitation of Obligations under this Amended and Restated Guaranty. The
Guarantor and Laurus (by its acceptance of the benefits of this Amended and
Restated Guaranty) hereby confirm that it is their intention that this Amended
and Restated Guaranty not constitute (i) a fraudulent transfer or conveyance for
purposes of the Bankruptcy Code, the Uniform Fraudulent Conveyance Act or any
similar federal, provincial or state law; or (ii) a preference or a preferential
transfer for purposes of the BIA or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect in any bankruptcy,
insolvency or similar proceeding with respect to the Debtors. To effectuate the
foregoing intention, the Guarantor which is subject to the Bankruptcy Code, the
Uniform Fraudulent Conveyance Act or any similar US federal or state law and
Laurus (by its acceptance of the benefits of this Amended and Restated Guaranty)
hereby irrevocably agrees that the Obligations guaranteed by such Guarantor
shall be limited to such amount as will, after giving effect to such maximum
amount and all other (contingent or otherwise) liabilities of such Guarantor
that are relevant under such laws and after giving effect to any rights to
contribution pursuant to any agreement providing for an equitable contribution
among such Guarantor and the other Guarantor (including this Amended and
Restated Guaranty), result in the Obligations of such Guarantor under this
Amended and Restated Guaranty in respect of such maximum amount not constituting
a fraudulent transfer or conveyance, preference or preferential transfer.

 

28.  
Understanding With Respect to Waivers and Consents. The Guarantor warrants and
agrees that each of the waivers and consents set forth in this Amended and
Restated Guaranty is made voluntarily and unconditionally after consultation
with outside legal counsel and with full knowledge of its significance and
consequences, with the understanding that events giving rise to any defense or
right waived may diminish, destroy or otherwise adversely affect rights which
such Guarantor otherwise may have against the Debtors, Laurus or any other
person or entity or against any collateral. If, notwithstanding the intent of
the parties that the terms of this Amended and Restated Guaranty shall control
in any and all circumstances, any such waivers or consents are determined to be
unenforceable under applicable law, such waivers and consents shall be effective
to the maximum extent permitted by law.

 
12

--------------------------------------------------------------------------------


 

29.  
Remedies Not Exclusive. The remedies conferred upon Laurus in this Amended and
Restated Guaranty are intended to be in addition to, and not in limitation of
any other remedy or remedies available to Laurus under applicable law or
otherwise.

 
[Remainder of this page has been intentionally left blank.]
 
13

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Amended and Restated Guaranty has been executed by the
undersigned this 13th day of February, 2006.
 


 

   
BRENT W. SWANICK
 
   
/s/ BRENT SWANICK
   
 
         

 
14

--------------------------------------------------------------------------------



